Case 1:21-cv-00209-JPH-DML Document 9 Filed 05/04/21 Page 1 of 3 PageID #: 32




                      UNITED STATES DISTRICT COURT
                      SOUTHERN DISTRICT OF INDIANA
                          INDIANAPOLIS DIVISION

DONALD RAY JOHNSON, JR.,                        )
                                                )
                          Plaintiff,            )
                                                )
                     v.                         )   No. 1:21-cv-00209-JPH-DML
                                                )
MICHAEL SOJKA,                                  )
                                                )
                          Defendant.            )

                   ORDER SCREENING COMPLAINT
          AND DIRECTING ISSUANCE AND SERVICE OF PROCESS

      Plaintiff, Donald Johnson, Jr., is a prisoner in the Westville Correctional

Facility in Westville, Indiana. See dkt. 1-1. Mr. Johnson filed this 42 U.S.C. §

1983 action against Indianapolis Metropolitan Police Department Officer

Michael Sojka. Dkt. 1. He has been granted in forma pauperis status, dkt. 7,

and has paid the initial partial filing fee, dkt. 8. The complaint is ready for

screening.

                              I.       Screening Standard

      Because Mr. Johnson is a prisoner as defined by 28 U.S.C. § 1915A(c),

the Court must screen his complaint under 28 U.S.C. § 1915A(b). Under this

statute, the Court must dismiss a complaint or any claim within a complaint

which "(1) is frivolous, malicious, or fails to state a claim upon which relief may

be granted; or (2) seeks monetary relief from a defendant who is immune from

such relief." 28 U.S.C. § 1915A(b). In determining whether the amended

complaint states a claim, the Court applies the same standard as when



                                            1
Case 1:21-cv-00209-JPH-DML Document 9 Filed 05/04/21 Page 2 of 3 PageID #: 33




addressing a motion to dismiss under Federal Rule of Civil Procedure 12(b)(6).

See Cesal v. Moats, 851 F.3d 714, 720 (7th Cir. 2017). To survive dismissal,

              [the] complaint must contain sufficient factual matter,
              accepted as true, to state a claim for relief that is
              plausible on its face. A claim has facial plausibility
              when the plaintiff pleads factual content that allows the
              court to draw the reasonable inference that the
              defendant is liable for the misconduct alleged.

Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009). Pro se complaints are construed

liberally and held to a less stringent standard than formal pleadings drafted by

lawyers. Perez v. Fenoglio, 792 F.3d 768, 776 (7th Cir. 2015).

                                  II.     The Complaint

       Mr. Johnson alleges that on August 30, 2018, Officer Sojka conducted a

traffic stop and ordered Mr. Johnson to get out of the car. Dkt. 1 at 3. Officer

Sojka then patted down Mr. Johnson without his consent, even though Mr.

Johnson was not under arrest, Officer Sojka did not suspect that Mr. Johnson

had committed a felony, and there was no reason to impound Mr. Johnson's

vehicle. Id. Mr. Johnson alleges that Officer Sojka violated the United States

and Indiana Constitutions. Id. at 5. He seeks compensatory and injunctive

relief. Id. at 6.

                           III.         Discussion of Claims

       Liberally construed, the allegations in the complaint are sufficient to

plausibly assert a federal Fourth Amendment claim and an Indiana

constitutional claim for unlawful search and seizure, and a federal Fourteenth

Amendment claim for deprivation of property. Those claims shall proceed.



                                              2
Case 1:21-cv-00209-JPH-DML Document 9 Filed 05/04/21 Page 3 of 3 PageID #: 34




      No other claims or defendants have been identified in the complaint.

Should Mr. Johnson believe that the Court has overlooked a claim or

defendant, he shall have through June 4, 2021, to identify those omissions to

the Court.

                      IV.   Directing Service of Process

      The clerk is directed under Federal Rule of Civil Procedure 4(c)(3) to

issue process to defendant Officer Michael Sojka in the manner specified by

Rule 4(d). Process shall consist of the complaint, dkt. 1, applicable forms

(Notice of Lawsuit and Request for Waiver of Service of Summons and Waiver of

Service of Summons), and this Order.

SO ORDERED.

Date: 5/4/2021




Distribution:

DONALD RAY JOHNSON, JR.
139588
WESTVILLE - CF
WESTVILLE CORRECTIONAL FACILITY
Inmate Mail/Parcels
5501 South 1100 West
WESTVILLE, IN 46391


Michael Sojka
Indianapolis Metropolitan Police Department
50 N. Alabama St.
Indianapolis, IN 46204



                                        3
